Citation Nr: 0102053	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability as secondary to service-connected right knee 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to an effective date earlier than December 
22, 1997, for the grant of service connection for bilateral 
pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to October 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July and December 1999 rating 
decisions of the Wichita, Kansas, Department of Veterans 
Affairs (VA) Medical and Regional Office (RO).  In a July 
1999 rating action, the RO denied service connection for left 
knee disability as secondary to service-connected right knee 
disability and service connection for a right ankle 
disability.  In December 1999, the RO denied entitlement to 
an effective date earlier than December 22, 1997, for the 
grant of service connection for bilateral pes planus with 
plantar fasciitis.  

In September 1997, the Board remanded the issue of 
entitlement to a compensable evaluation for gastritis to the 
RO for further development.  During the pendency of the 
appeal, the RO, in April 1998, granted service connection for 
gastroesophageal reflux with B-12 deficiency, evaluated as 
noncompensably disabling.  In June 1998, the rating for 
gastroesophageal reflux disease was increased to 10 percent.  
That month, the veteran submitted a statement expressing 
satisfaction with the rating assigned.  The Board notes that 
in July 1999 the service-connected disabilities were 
recharacterized as gastroesophageal reflux disease with B-12 
deficiency and gastritis.  In a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  However, as the veteran has expressed 
satisfaction with the 10 percent rating assigned, the 
veteran's appeal as to gastritis is considered withdrawn in 
accordance with 38 C.F.R. § 20.204. 

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for bilateral 
pes planus with plantar fasciitis and entitlement to an 
increased rating for right distal fibula fracture.  During 
the pendency of the appeal, a September 1999 hearing 
officer's decision granted service connection for bilateral 
pes planus with plantar fasciitis, evaluated as 10 percent 
disabling.  The veteran was notified of this decision and did 
not file a notice of disagreement.  Therefore, the issue of 
any higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  The Board further notes 
that during his September 1999 personal hearing, the veteran 
withdrew the claim for an increased rating for right distal 
fibula fracture.  See September 1999 hearing transcript, pgs. 
9-10.  

The issues of service connection for left knee disability on 
a secondary basis and service connection for right ankle 
disability will be discussed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the earlier 
effective date issue has been obtained.

2.  The RO received the veteran's claim for service 
connection for disability of "both feet" on December 20, 
1997.

3.  In a September 1999 hearing officer's decision, service 
connection was granted for bilateral pes planus with plantar 
fasciitis, evaluated as 10 percent disabling from December 
22, 1997.


CONCLUSION OF LAW

An effective date of December 20, 1997, for the grant of 
service connection for bilateral pes planus with plantar 
fasciitis, is warranted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that no 
further assistance to the veteran is required to comply with 
the statutory duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  

The veteran's initial claim for benefits was a VA Form 21-
526, Application for Compensation or Pension, received on 
October 12, 1984.  The disabilities for which benefits were 
sought were listed as reflux esophagitis, chronic right ankle 
pain, fractured right distal fibula, chronic bronchitis, 
excision of pilonidal cyst, cervical strain with spasm, and 
right knee contusion.  

In a statement dated in October 1997, the veteran's 
representative filed a claim for service connection for 
"right ankle and lower leg fracture".  The next 
communication referable to a claim for benefits was a 
December 1997 statement from the veteran wherein he requested 
service connection for "my right ankle and both feet".  The 
statement is date-stamped on the back as having been received 
by the RO on December 22, 1997, while the front of the 
statement bears a date-stamp of December 20, 1997. 

Private treatment records show complaints of bilateral foot 
pain beginning in 1998. 

In a September 1999 hearing officer's decision, service 
connection was granted for bilateral pes planus with plantar 
fasciitis, evaluated as 10 percent disabling from December 
22, 1997.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 101(a); 
38 C.F.R. § 3.151(a).  

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 C.F.R. § 3.155(a) for informal claims 
provide that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next of friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the claim.

In this case, the RO assigned an effective date of December 
22, 1997.  The Board notes, however, that evidence clearly 
shows that the veteran's December 1997 statement was received 
by VA on December 20, 1997.  The Board acknowledges the 
veteran's contention that the effective date should be 
November 1, 1994, the date of his initial claim, or at the 
latest October of 1997 when he made an informal claim - 
believing that the term "lower leg" included the feet - 
however, the Board notes that neither the initial claim nor 
the informal claim submitted in October 1997 made any 
reference to the veteran's feet.  The October 1997 claim 
submitted by the representative specifically referred to a 
fracture of the lower leg.  Thus, it can not be reasonably 
argued that the statement was meant to include bilateral pes 
planus with plantar fasciitis.  An informal claim must 
identify the benefit sought.  The veteran's claim was not 
received within one year of his separation from service in 
1994.  Thus the effective date of his award must be either 
the date of receipt of his claim or the date entitlement 
arose, whichever is later.  After a review of the file, the 
Board finds that as such, the proper effective date of the 
award of service connection for bilateral pes planus with 
plantar fasciitis is no earlier than December 20, 1997, the 
date of the receipt of his claim.  38 U.S.C.A. § 5110(a).  


ORDER

An effective date of December 20, 1997, for the grant of 
service connection for bilateral pes planus with plantar 
fasciitis is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
law also requires VA to request a medical examination or 
opinion when it is necessary to make a decision on the claim, 
such as when the medical examination or opinion will address 
the final issue necessary to be resolved before determining 
whether the claim should be granted or denied.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran contends that his left knee disability was caused 
by his service-connected right knee disability.  He also 
feels that his right ankle disability was incurred in 
service.  The service medical records show that he was 
treated in service for complaints of left knee pain in August 
1994, and for right ankle pain on several occasions beginning 
in 1991.  

Under the provisions of 38 C.F.R. § 3.310(a) (2000), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In Allen, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") held that 
a veteran is entitled to service connection for an increment 
in severity of a nonservice-connected disability attributable 
to a service-connected disability.  Accordingly, the RO must 
review the veteran's claim in light of the recent Court 
decision and determine whether there has been any increment 
in severity of his nonservice-connected left knee disability 
which can be attributed to his service-connected right knee 
disability. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for left knee and 
right ankle disabilities since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096 (2000).  A copy of the notice must 
be associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
left knee and right ankle disabilities 
found.  All indicated tests, studies and 
X-rays should be accomplished.  The 
report should set forth all objective 
findings regarding the disabilities, 
including complete range of motion 
measurements for the left knee and right 
ankle.  The examiner should express an 
opinion as to the etiology of any 
disabilities found to include whether it 
is at least as likely than not that any 
right ankle disability was caused by 
service, and whether any left knee 
disability was caused by service or by 
the service-connected right knee 
disability.  If the examiner concludes 
that there is no casual connection, it 
should be indicated whether there has 
been any aggravation of the left knee 
disability as a result of the service-
connected right knee disability, and if 
so, specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  
The complete rationale for any opinion 
expressed should be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required clinical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



